DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendment filed on 5/9/22.
	Examiner notes that claims 1-14 were previously cancelled in a preliminary amendment.
Examiner further notes the withdrawal of prior art on 8/4/21.
	Claim 15 has been amended.
Therefore, claims 15-34 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claim 15, in part, describes a method comprising: tracking the price of an item; decreasing the price to an acceptable price range when a competitor’s price is lower than the acceptable price range, wherein the acceptable price range is a range of prices for which the item can be purchased without using rewards points; increasing the price and the acceptable price range when the competitor pricing information is higher than the acceptable price range; receiving a price offer for the item being followed; and allowing the item to be purchased by the user at the price offer when it falls below a threshold price and is supplemented with reward points.  As such, the claims are directed to the abstract idea of adjusting prices for reward account holders who are following the price of a particular item, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. sales and marketing activities).  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional functional elements that are associated with the judicial exception, including: Scanning the bar code of an item using a camera or scanner, and sending an SMS message to a user with a link to webpages. Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
The aforementioned claims also recite additional technical elements including: a “processor” to execute the method, a “non-transitory machine-readable storage device” for storing executable instructions, a “camera or scanner” for capturing an image; a “graphical user interface” for following and displaying the price of an item; a “merchant device” for sending and receiving data, and a “mobile device” for executing a GUI and transmitting data. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (i.e. an app on a mobile device). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Scanning an image. Content Extraction and Transmission LLC v. Wells Fargo, 776 F.3d 1343 (Fed. Cir. 2014); Data Treasury Corp. v. Fidelity National Information Services, 669 Fed. Appx. 572 (Fed. Cir. 2016); TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607 (Fed. Cir. 2016).
Receiving or transmitting data over a network. Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014).
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 16-34 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the user of reward points and parameters for price following.  Thus, the dependent claims merely provide additional non-structural details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 15-34 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Response to Arguments
Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101 remain unpersuasive.
First, Applicant argues that the claims recite significantly more because they utilize a GUI to perform various functions.  Examiner disagrees.  A recitation of a generic GUI merely limits the use of the abstract idea to a particular technological environment. “Limiting the field of use of the abstract idea to a particular existing technological environment does not render any claims less abstract.” Affinity Labs, 838 F.3d at 1258 (citing Alice, 134 St. Ct. at 2358; Mayo, 132 S. Ct. at 1294).  In this instance, the GUI does not provide a technical solution with improved functioning and/or capabilities, but merely constitutes an additional element that allows a smartphone user to follow the price of an item and capture/display images.  Examiner also notes that the specification does not provide any evidence that the programming related to the alleged “improvement” would entail anything atypical from conventional programming.  And, as the Federal Circuit clearly stated, “after Alice, there can remain no doubt:  recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”  DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1256 (Fed. Cir. 2014). 
Finally, Examiner notes that Applicant amended the claims to conclusively state that the mobile device is not a generic computer.  However, the specification does not support the assertion that the mobile phone is anything other than a typical smartphone that is equipped with a camera.  Phones with cameras have existed for more than 20 years (see, for example, https://www.digitaltrends.com/mobile/camera-phone-history/) and smartphones with internet access that are capable of scanning barcodes have existed since at least 2007 (see, for example, https://simpletexting.com/where-have-we-come-since-the-first-smartphone/).  Simply put, if Applicant is attempting to claim that the mobile device is novel, technically advanced, or performing in an unusual manner, Applicant must disclose sufficient evidence to support such a notion.  In this instance, the disclosures do not provide any indication that the mobile device is anything other than a generic smartphone.
For at least these reasons, the rejection under 35 USC 101 is sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

   
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        /MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681